Stone, J.,
delivered the opinion of the Court.
If the appellant had. foreclosed his mortgage on the leasehold property himself, and sold it, it is clear that the taxes and ground rents due thereon at the time of such sale, must have been paid out of the proceeds of the sale before the purchaser took a good title thereto. When the -same leasehold property is sold by the insolvent trustees, we fail to see upon what principle of equity, the leasehold property should be relieved from the ground rents and taxes due upon it, and the burden cast upon the other personal property of the insolvent.
The appellant had no lien on the personal property for his rents as he had not distrained. Nor is there any *312proof before us that any valid seizure by way of distraint,, by the Collector of the city had ever been made.
(Decided 19th June, 1883.)

Order affirmed.